        Case 3:20-cv-00254-BAJ-EWD        Document 3    04/30/20 Page 1 of 5



                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


 IAN JAMES                                                           CIVL ACTION

 VERSUS

 INVESTACORP, INC.                                   NO.: 3:20-cv-00254-BAJ-EWD


                              RULING AND ORDER

      Before the Court is Plaintiff Ian James’ Motion for a Temporary

Restraining Order and Preliminary Injunction (Doc. 2), requesting that the

Court enjoin Defendant Investacorp, Inc. from terminating him and making

disparaging or derogatory comments about him.

      By way of background, Plaintiff is employed in the financial services industry.

(Doc. 2-1 at 1). In 2014, Plaintiff entered into a Registered Representative Agreement

(“RRA”) with Defendant. (Id. at 2). On April 20, 2020, Defendant informed Plaintiff

that his contract would be terminated for cause on April 30, 2020 and that his

termination for cause would prevent him from continuing to work in the financial

services industry, implying that Defendant would make disparaging or derogatory

comments about him.      (Id. at 2-3).   Defendant did not provide a basis for the

termination. (Id. at 2). Defendant also told Plaintiff that if he sold his business to

one of Defendant’s advisors, it would allow Plaintiff to resign and it would not report

his departure as a termination. (Id. at 3). Plaintiff now asserts claims for breach of




                                          1
        Case 3:20-cv-00254-BAJ-EWD        Document 3     04/30/20 Page 2 of 5



contract, deceptive and unfair trade practices, tortious interference with business

relationships, and defamation under Florida law. (Id. at 8).

        To obtain a temporary restraining order (TRO), Plaintiff must establish: (1) a

substantial likelihood of prevailing on the merits; (2) a substantial threat of

irreparable injury if the injunction is not granted; (3) the threatened injury outweighs

any harm that will result to the non-movant if the injunction is granted; and (4) the

injunction will not disserve the public interest. See Ridgely v. Fed. Emergency Mgmt.

Agency, 512 F.3d 727, 734 (5th Cir. 2008); Garcia v. United States, 680 F.2d 29, 31

(5th Cir. 1982) (indicating that “the requirements justifying a temporary restraining

order” are equivalent to those justifying a “preliminary injunction”).

      Here, the Court is satisfied that Plaintiff has met the requirements for the

TRO he seeks. First, Plaintiff has made a preliminary showing that he is likely to

succeed on the merits of his claims, assuming he can present evidence to support

them. Plaintiff acknowledges that he is the subject of an ongoing Financial Industry

Regulatory Authority (FINRA) investigation for untimely disclosure of a lien levied

against him and a FINRA inquiry regarding the disclosure of his association with a

Louisiana limited liability company. (Doc. 2-1 at 4). However, Plaintiff alleges that

prior to the inquiry, Defendant 1) advised him that it would report the lien to FINRA

yet it failed to do so and 2) advised him that disclosure of his association with the

LLC was not necessary. Id. Plaintiff further alleges that Defendant has indicated

that it plans to make disparaging or derogatory comments about him. (Id. at 3).




                                           2
        Case 3:20-cv-00254-BAJ-EWD        Document 3    04/30/20 Page 3 of 5



       Second, Plaintiff has demonstrated a substantial threat of irreparable injury—

specifically, termination and damage to his professional reputation—if the TRO is

not granted. Third, this alleged threat to Plaintiff outweighs any injury to Defendant

because Defendant is simply required to maintain its existing business relationship

to Plaintiff. Fourth, there is no indication that granting the TRO will disserve the

public interest. Public interest weighs in favor of protecting Plaintiff’s livelihood

during these challenging times.

       Accordingly,

       IT IS ORDERED that Plaintiff’s Motion for a Temporary Restraining

Order and Preliminary Injunction (Doc. 2) is GRANTED, without notice due to

the urgency of this matter, to prevent Plaintiff from suffering irreparable harm.

       IT IS FURTHER ORDERED that Defendant and persons or entities acting

for or in concert with it are restrained, enjoined, and prohibited from terminating,

modifying, or amending the RRA with Plaintiff, or otherwise interfering with

Plaintiff’s performance thereunder, and/or Plaintiff’s performance of financial and/or

investment services for his clients, including with respect to Defendant contact with

clients identified with Plaintiff.

       IT IS FURTHER ORDERED that Defendant and persons or entities acting

for or in concert with it are restrained, enjoined, and prohibited from terminating

Plaintiff’s status as a registered representative of Defendant.




                                          3
         Case 3:20-cv-00254-BAJ-EWD            Document 3      04/30/20 Page 4 of 5



       IT IS FURTHER ORDERED that Defendant and persons or entities acting

for or in concert with it are restrained, enjoined, and prohibited from making any

disparaging or derogatory statements about Plaintiff, including with respect to any

alleged non-compliance with industry rules or regulations by Plaintiff.

       IT IS FURTHER ORDERED that Defendant and persons or entities acting

for or in concert with it are restrained, enjoined, and prohibited from violating Fla.

Stat. § 501.201, et seq. with respect to Plaintiff.

       IT IS FURTHER ORDERED that Defendant and persons or entities acting

for or in concert with it are restrained, enjoined, and prohibited from interfering with

Plaintiff’s business relationships.

       IT IS FURTHER ORDERED that Defendant and persons or entities acting

for or in concert with it are restrained, enjoined, and prohibited from reporting,

publicizing, or otherwise making false statements with respect to Plaintiff.

       IT IS FURTHER ORDERED that Defendant and persons or entities acting

for or in concert with it are restrained, enjoined, and prohibited from breaching the

RRA with Plaintiff.

       IT IS FURTHER ORDERED that Plaintiff must post a bond in the amount

of $2,000.00.1




1 Federal Rule of Civil Procedure 65(c) requires Plaintiff to provide security and gives the Court
discretion in determining the sum.

                                                4
       Case 3:20-cv-00254-BAJ-EWD        Document 3   04/30/20 Page 5 of 5



      IT IS FURTHER ORDERED that a telephone hearing to determine whether

to convert this Order into a preliminary injunction is set for May 4, 2020 at 11:00

AM.   Counsel will receive information pertaining to the conference call on the

morning of the scheduled conference.

      IT IS FURTHER ORDERED that Counsel for the Plaintiff shall serve a copy

of this Order on Defendant forthwith.



                               Baton Rouge, Louisiana, this 30th day of April, 2020



                                        _____________________________________
                                        JUDGE BRIAN A. JACKSON
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




                                          5
